 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


 
SEVENTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT
 
This Seventh Amendment to Loan and Security Agreement (this “Amendment”) is
dated as of the 6th day of May, 2010, and is made by and among EMCORE
Corporation, a New Jersey corporation (“Borrower”), Bank of America, N.A.
(“Lender”), and the other Obligors party to that certain Loan and Security
Agreement dated September 26, 2008 (as amended, modified, supplemented or
restated from time to time, the “Agreement”).  Borrower, Lender and such other
Obligors now desire to amend the Agreement as provided herein, subject to the
conditions set forth herein.  Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings given to such terms in the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Borrower, such other Obligors
and Lender agree as follows:
 
1. Effective as of March 31, 2010, subsection 14(a) of the Agreement is amended
to read in its entirety as follows:
 
“Commencing with the fiscal quarter ended June 30, 2010, as of the last day of
each fiscal quarter for the 6-month period ending on such date, no Obligor shall
permit the Fixed Charge Coverage Ratio to be less than 1.50 to 1.0.”
 
2. Effective as of March 31, 2010, subsection 14(b) of the Agreement is amended
to read in its entirety as follows:
 
“No Obligor shall permit the Consolidated EBITDA of Borrower and its
Subsidiaries to be less than the amount set forth below for the corresponding
period set forth below:
 
Period                                      Minimum EBITDA
 
Three months ending March 31,
2010                                                                           $   500,000
 
Three months ending June 30,
2010                                                                               $   500,000
 
Three months ending September 30,
2010                                                                     $2,000,000”
 
3. Borrower shall pay an amendment and waiver fee to Lender in the amount of
$15,000.  Borrower shall pay all expenses, including attorney fees, which Lender
incurs in connection with the preparation of this Amendment and any related
documents.  All such fees and expenses maybe charged against Borrower’s loan
account
 
4. To induce Lender to enter into this Amendment, Obligors make the following
representations and warranties:
 
(a) Each recital, representation and warranty contained in this Amendment, in
the Agreement as amended by this Amendment and in the Other Agreements, is true
and correct as of the date of this Amendment and does not omit to state a
material fact required to make such recital, representation or warranty not
misleading; and
 
(b) No Event of Default or event which, with the passage of time or the giving
of notice or both, would constitute an Event of Default has occurred and is
continuing under the Agreement or any of the Other Agreements.
 
5. Each Obligor waives any and all defenses, claims, counterclaims and offsets
against Lender which may have arisen or accrued through the date of this
Amendment.  Each Obligor acknowledges that Lender and its employees, officers,
agents and attorneys have made no representations or promises except as
specifically reflected in this Amendment and in the written agreements which
have been previously executed.
 
6. Each Obligor represents and warrants to Lender that this Amendment has been
approved by all necessary corporate action, and the individual signing below
represents and warrants that he or she is fully authorized to do so.
 
7. This Amendment shall not become effective until this Amendment and the
Guarantors’ Acknowledgement attached hereto have been fully executed by all
parties hereto or thereto and delivered to Lender.
 
8. Except as expressly amended hereby and by any other supplemental documents or
instruments executed by either party hereto in order to effectuate the
transactions contemplated by this Amendment, the Agreement and all Exhibits
thereto are ratified and confirmed by Obligors and Lender and remain in full
force and effect in accordance with their terms.
 
9. This Amendment may be executed in any number of counterparts, each of which
shall be an original, but all of which, taken together, shall constitute one and
the same agreement.  This Amendment may be delivered by facsimile, and when so
delivered will have the same force and effect as delivery of an original
signature.
 
[Signatures appear on the following page.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
EMCORE CORPORATION


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary




EMCORE IRB COMPANY, LLC


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary




OPTICOMM CORP.


/s/ Keith Kosco


By:           Keith Kosco, Esq.
Title:        CLO and Corporate Secretary




EMCORE SOLAR POWER, INC.


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary




BANK OF AMERICA, N.A.


/s/ Joe Fudacz


By:           Joe Fudacz
Title:        Senior Vice President



 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ ACKNOWLEDGMENT




The undersigned guarantors acknowledge that Bank of America, N.A. (“Lender”) has
no obligation to provide them with notice of, or to obtain their consent to, the
terms of the foregoing Seventh Amendment to Loan and Security Agreement (the
“Amendment”).  The undersigned guarantors nevertheless:  (i) acknowledge and
agree to the terms and conditions of the Amendment; (ii) acknowledge that their
guaranties remain fully valid, binding, and enforceable; and (iii) waive any and
all defenses, claims, counterclaims, and offsets which they may have against
Lender through the date of the Amendment.
 


EMCORE IRB COMPANY, LLC


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary




OPTICOMM CORP.


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary




EMCORE SOLAR POWER, INC.


/s/ Keith Kosco


By:           Keith J. Kosco, Esq.
Title:        CLO and Corporate Secretary